DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are pending for examination in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "content control action" in claim 21, 23, 28 is a relative term which renders the claim indefinite.  The term "content control action" is not defined by the specification or does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no support of the above term in the disclosure which provides the definition of the above term or how it is performed and which element hardware/software facilitate the said action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 31 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et la. (Pub. No.: US 2014/0359637 A1), hereinafter “Yan”.

As to claim 21, A method performed at a server system (Yan, Abstract), the method comprising:

    PNG
    media_image1.png
    495
    720
    media_image1.png
    Greyscale
 
receiving identification of a first task from a first device associated with a user (Yan, fig.2, [0033], A notification component 210 sends a notification 212 (abbreviated as notif in FIG. 2) or other signal to the second device 106 to continue the task 204 on the second device 106.), the identification of the first task comprising a first application identifier, first content information, and a first action identifier (Yan, fig.2, [0034], The context state 226 comprises the one or more applications, checkpoint state, and any other data, settings, signals, processes, etc., being utilized at or near the time of termination of the partially-completed task 222), wherein the first action identifier 
storing the identification of the first task (Yan, [0044], The context state can be uploaded to the cloud service 400 from the first device 104 based on an inference that the user will want and eventually choose to resume task processing on a second device 106.); 
subsequent to storing the identification of the first task, receiving a first notification that the user is utilizing a second device (Yan, [0044], Once the user accesses the second device 106, for example, the user will be provided with the option to resume task continuation at that time and on that device.); and 
in response to receiving the first notification, providing to the second device instructions to execute the first task on the second device (Yan, [0044], Once the user accesses the second device 106, for example, the user will be provided with the option to resume task continuation at that time and on that device.), the instructions including the identification of the first task, wherein the instructions cause the first application to be automatically executed on the second device in accordance with the first content information and the first action identifier (Yan, [0044], the first device 104 can be configured to automatically capture the context state and upload the context state to the cloud service 400 for possible use by the user. Once the user accesses the second device 106, for example, the user will be provided with the option to resume task continuation at that time and on that device.).

As to claims 31 and 38 are rejected for same rationale as applied to claim 21 above. Further noted claim 31 is a system claim whereas claim 38 is a method claim which is implemented by Yan reference e.g. fig.1 i.e. system and fig.6 i.e. method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-30, 32-33, 36, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et la. (Pub. No.: US 2014/0359637 A1), hereinafter “Yan” in view of Chan et al. (US 2015/0032889), hereafter referred to as “Chan”.

As to claim 22. Yan discloses the invention as in parent claim above. Yan however is silent on disclosing explicitly, wherein the first application identifier identifies one or more of a particular version of the first application, an identity of an operating system within which the first application was executing on the first device, and a version of the operating system within which the first application was executing on the first device.
Chan in the same field of endeavor discloses, wherein the first application identifier identifies one or more of a particular version of the first application, an identity of an operating system within which the first application was executing on the first device, and a version of the operating system within which the first application was 
Therefore, before the effective filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to provide a system directed to an interactive multi-tasker for casting applications executing on a first computing device of a user on any of multiple computing devices of the user from any of the computing devices. Each of the computing devices presents a unified view of tasks and applications executing on each of the computing devices through the multi-tasker. The user can perform multiple actions on the tasks and applications, e.g., cast using a first device an instance of an application that is executing on a second device on to a third device.

As to claim 23. the combined system of Yan and Chan discloses the invention as in claim above including, wherein the content control action identifies an operation being performed on the first device when the identification of the first task was received at the server system (Yan, [0044], The context state can be uploaded to the cloud service 400 from the first device 104 based on an inference that the user will want and eventually choose to resume task processing on a second device 106.).

As to claim 24. the combined system of Yan and Chan discloses the invention as in claim above including, wherein the identification of a first task further comprises state information associated with the action identifier (Yan, [0044], task resumption).

As to claim 25. the combined system of Yan and Chan discloses the invention as in claim above including, receiving identification of a first task from a first device in response to user input (Chan, [0085], On receiving the user input 305, the first computing device 130 determines that the "Fifth App" is executing on the second computing device 140. The first computing device 130 sends a message to the server 110 requesting the server 110 to facilitate app pulling the "Fifth App" on to the first computing device 130.) .

As to claim 26. the combined system of Yan and Chan discloses the invention as in claim above including, verifying an identity of the user in response to receiving the notification that the user is utilizing a second device (Yan, [0022], device clients (e.g., a first device client (C1) 108 of the first device 104, a second device client (C2) 110 of the second device 106, etc.) that enable the communication of data and signals between the devices (and clients) for task resumption.).

As to claim 27. the combined system of Yan and Chan discloses the invention as in claim above including, wherein the instructions to execute the first task on the second device include an instruction to install the first application on the second device (Chan, [0044]).

As to claim 28. the combined system of Yan and Chan discloses the invention as in claim above including, receiving identification of a second task from a first device associated with the user (Chan, [0077], The second task list 245 includes information regarding applications that are executing at the second computing device 140, such as "Third App," "Fifth App" and "Sixth App.") , the identification of the second task comprising a second application identifier, second content information, and a second action identifier, wherein the second action identifier indicates a second content control action performed by the user within a second application to cause receipt of the second task (Yan, fig.2, [0034], The context state 226 comprises the one or more applications, checkpoint state, and any other data, settings, signals, processes, etc., being utilized at or near the time of termination of the partially-completed task 222 and [0034], partially-completed task 222)); 
storing the identification of the second task (Yan, [0044], The context state can be uploaded to the cloud service 400 from the first device 104 based on an inference that the user will want and eventually choose to resume task processing on a second device 106.); 
subsequent to storing the identification of the second task, receiving a second notification that the user is utilizing a second device (Yan, [0044], Once the user accesses the second device 106, for example, the user will be provided with the option to resume task continuation at that time and on that device.); and 
in response to receiving the second notification, providing to the second device instructions to execute the second task on the second device (Yan, [0044], Once the user accesses the second device 106, for example, the user will be provided with the 

As to claim 29. the combined system of Yan and Chan discloses the invention as in claim above including, assigning a first ranking value to the first task and a second ranking value to the second task (Yan, fig.3, [0040]); and 

    PNG
    media_image2.png
    284
    378
    media_image2.png
    Greyscale

causing execution of the first application and the second application on the second device based on the first ranking value and the second ranking value (Yan, fig.3, [0041]).

    PNG
    media_image3.png
    288
    365
    media_image3.png
    Greyscale


As to claim 30. the combined system of Yan and Chan discloses the invention as in claim above including, wherein the first ranking value and the second ranking value are based on one or more of: an importance of the first task and the second task, a time the user spent on the first task and the second task, and a time the identification of the first task and identification of the second task were received at the server system (Yan, fig.3, [0041]).

As to claim 32 is rejected for same rationale as applied to claim 24 above.

As to claim 33, the combined system of Yan and Chan discloses the invention as in claim above including, provide to the second device instructions to cause a prompt to be displayed to allow the user to cause execution of the application on the second device (Yan, fig.3, [0041]).

As to claim 36, the combined system of Yan and Chan discloses the invention as in claim above including, verify an identity of the user in response to receiving the notification that the user is utilizing a second device (Yan, [0022], device clients (e.g., a first device client (C1) 108 of the first device 104, a second device client (C2) 110 of the 

As to claim 37, is rejected for same rationale as applied to claim 28 above.

As to claim 39, is rejected for same rationale as applied to claim 29 above.

As to claim 40, is rejected for same rationale as applied to claim 30 above.

Claims 34 and 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yan and “Chan” as applied above in view of Wang et al. (Pub. No.: US 2017/0053110 A1), hereinafter “Wang”.

As to claim 34, the combined system of Yan and Chan discloses the invention as in claim above. Yan and Chan however are silent on disclosing explicitly, prevent registration of the identification of the task when the task can compromise security of the server system.
Wang however discloses a similar concept, prevent registration of the identification of the task when the task can compromise security of the server system (Wang, [0217], task is prevented to be operated on second device to improve the data security based on privacy issues).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Wang into those of “Yan and Chan” in order to provide a task handoff method and a related device, where the task handoff method and the related device are used to improve data security.

As to claim 35, the combined system of Yan, Chan and Wang discloses the invention as in claim above, including, prevent registration of the identification of the task when the task effects system level functionality (Wang, [0217], task is prevented to be operated on second device to improve the data security based on data/content loss).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 31 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,754,685. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

Instant Application: 16/929,737		U.S. Patent No.: 10,754,685
31. (New) A server system comprising: a processor; and memory storing computer executable instructions that when executed cause the processor to: receive an identification of a task from a first 





Although the claims at issue are not identical, they are not patentably distinct from each other because they both anticipate/complement each other and suggest to solve the same problem. Dependent claims 22-30, 32-37 and 39-40 carry the deficiency from the base claims. 

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure with:

Hsieh et al. U.S. Patent 8,812,601 – Transferring Application State across Devices with Checkpoints
Johnson et al. U.S. Patent Publication 2009/0204966 – Utility for Tasks to follow a User from Device to Device
Horvitz et al. U.S. Patent Publication 20120011511 – Methods for Supporting Users with Task Continuity and Completion Across Devices and Time

Conclusion
inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Tauqir Hussain/Primary Examiner, Art Unit 2446